Citation Nr: 1522649	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  06-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California, which denied the hearing loss and tinnitus claims.  

The Board acknowledges that the Veteran had previously perfected an appeal on the issues of entitlement to service connection for sarcoidosis and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) that were addressed in prior Board actions.  For example, in November 2007, the Board denied the issue of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2008 Order, the Court, pursuant to a November 2008 joint motion to remand (JMR), vacated the Board's denial of service connection for PTSD and remanded the matter for further consideration.  The Board subsequently remanded the claims for additional development in September 2009, and ultimately promulgated a decision in July 2014 that determined service connection was warranted for sarcoidosis and major depressive disorder.  Consequently, these claims have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board also acknowledges the Veteran previously provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2007, and that a transcript of that hearing is of record.  However, the Veteran did not provide testimony on his hearing loss and tinnitus claims at this hearing.  In fact, as noted above, the original adjudication of these claims was in September 2009, subsequent to the date of that hearing.  Nothing in the record reflects the Veteran has requested a hearing in regard to these claims.

The Board further notes that it remanded the hearing loss and tinnitus claims in July 2014, in part to obtain any outstanding treatment records.  The record reflects the Veteran reported all treatment for these conditions since January 2014 had been through VA, did not identify any other outstanding records that were not on file, and additional VA treatment records were added to his VA claims folder.  All other development directed by the Board's remand regarding these claims appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, and although the Board regrets additional delay, for the reasons stated below the Board finds that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends he has hearing loss and tinnitus due to in-service noise/acoustic trauma.

The Board acknowledges that the Veteran's service treatment records are not on file.  Efforts to obtain these records through official sources have been unsuccessful, and formal findings on the unavailability of these records were made in November 2004 and September 2009.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard provided for a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also notes that these claims were denied by the RO, in essence, because of no current disability.  For example, VA treatment records dated in March 2003 noted the Veteran had essentially normal hearing sensitivity except for a very mild high frequency loss of sensitivity in the left ear.  Speech discrimination ability was also within normal limits.  Further, it was indicated that audiometric results for the ears were as follows "R=25, 10, 10, 10, 5, 5, 15, 30, 45.  L=15, 5, 5, 10, 20, 25, 30, 50, 75," and that speech discrimination scores were 96 percent for both ears.

In addition, VA treatment records dated in October 2004 reflects that pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
0
0
10
10
15

The Board also notes that records obtained while on remand shows that a March 2013 audiology consult concluded the test reliability was poor with inconsistent responses; that the Veteran was reinstructed 5 times; and testing was halted.  However, subsequent records show additional audiometric testing was done in May 2013, the reliability of which was found to be good.  Further, it was stated that puretone results showed the right ear was essentially within normal limits for 250-3000, with sensorineural hearing loss sloping to severe loss.  The left ear was essentially within normal limits from 250-1000, mild sensorineural hearing loss at 2000 sloping to severe loss.  However, it is not clear whether these results demonstrate a hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, while it was indicated the actual audiogram was available "UNDER TOOLS, THEN AUDIOGRAM DISPLAY," the actual audiogram itself does not appear to be on file.

In view of the foregoing, it appears that there are relevant VA treatment records that are not available for the Board's review.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Therefore, it appears that a remand is required in order to obtain such records.

The Board further notes that the record does intimate the Veteran's hearing acuity got worse between October 2004 and May 2013, and it has been approximately 2 years since this last audiometric examination.  As such, the Board finds it is not clear from the record whether the Veteran currently has a hearing loss disability as defined by VA regulations.

The Board also notes, in regard to the tinnitus claim, that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).

In this case, it is not clear from the record whether the Veteran actually has a diagnosis of tinnitus.  Moreover, his purported history of this claimed condition is also not clear from the record, particularly as the October 2004 VA treatment records reflect subjective tinnitus was denied.

Based on the foregoing, the Board finds that a competent medical examination is required in this case to determine whether the Veteran does currently have a hearing loss disability as defined by 38 C.F.R. § 3.385, as well as tinnitus; and, if so, whether the claimed condition(s) is etiologically linked to service.  Therefore, a remand is required to accord the Veteran such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hearing loss and tinnitus since May 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA treatment records for the pertinent period.  In addition, efforts should be made to associate the May 2013 VA audiogram noted above with the VA claims folder.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss and/or tinnitus symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine whether he has a hearing loss disability as defined by VA regulations, and/or tinnitus.  The claims folder should be made available to the examiner for review before the examination.

If the Veteran is determined to have a hearing loss disability as defined by 38 C.F.R. § 3.385, and/or tinnitus, then the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the condition(s) was incurred in or otherwise the result of the Veteran's active service.  Further, the examiner should indicate whether there is evidence, to include the Veteran's lay statements, that demonstrates it is at least as likely as not tinnitus was present within the first post-service year.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision on the tinnitus claim should reflect consideration of the Court's holdings in Charles, supra, and Fountain, supra.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2015, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

